By Mr. Chief Justice Saffold :
The j udgment was rendered against Swift, and one William Harris, as his security in the appeal bond. The writ of error is prosecuted in the name of Swift alone; and now the defendant insists, that for’this cause, the writ be quashed.
If a joinder in error could be deemed material, there is none in this case.
This court has on several occasions recognised the principle which is fatal to this writ.—(See Caller vs. Brittain—Webster vs. Yancey, et al.—Eastland vs. Jones, et al.a In the latter case referred to, the facts were precisely the same as in this case.
Both defendants in the judgment, should have been made parties to the writ of error ; the same not having been done - the writ must be quashed.

 183,275. •